          Case 5:20-cv-01045-F Document 22 Filed 02/23/21 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


ANTONE LEMANDINGO KNOX,                   )
                                          )
       Petitioner,                        )
                                          )
-vs-                                      )      Case No. CIV-20-1045-F
                                          )
MARK BOWEN,                               )
                                          )
       Respondent.                        )

                                     ORDER

       Petitioner Antone Lemandingo Knox is a state prisoner appearing pro se. His
pleadings are liberally construed.
       On November 23, 2020, the magistrate judge submitted a Report and
Recommendation (doc. no. 15), recommending this habeas proceeding, brought
under 28 U.S.C. § 2241, be dismissed on initial screening.         The Report also
recommended that petitioner’s motion for order (doc. no. 14) be denied as moot.
The Report advised petitioner that any objection to the Report must be filed by
December 10, 2020, and that failure to make timely objection waives the right to
appellate review of both factual and legal questions addressed in the Report.
       In a motion received in this court on December 9, 2020, petitioner sought an
extension of time within which to file an objection to the Report. Doc. no. 16. That
motion was granted, and the deadline for an objection was extended to January 11,
2021. Doc. no. 17.
       On January 11, 2021, the court received another motion for an extension.
Doc. no. 18. The motion was granted, and the date on which any objection was due
was extended to February 9, 2021. Doc. no. 19.
          Case 5:20-cv-01045-F Document 22 Filed 02/23/21 Page 2 of 3




      On February 8, 2021, the court received a document from petitioner entitled
“Ex Parte Objection & Responses and Motion for Contempt of Court and Rule 11,
Sanctions on Respondents/Defendants & Atty of Record.” Doc. no. 20. This
document states that petitioner objects “to any district court judge’s dismissal of my
case’s [sic] if this court hasn’t received my outgoing legal mail’s [sic] dated Jan 25,
2021 that was giving [sic] to L.C.F., Law Library C.O. Supvr.s while at law library
visit….” Id. at p. 1. The document describes five documents which petitioner says
he submitted to his institution for mailing, to be filed in three different district court
cases (one of which is this case), as well as two additional pieces of mail petitioner
says he submitted for mailing to the Oklahoma Supreme Court. Thus, doc. no. 20
relates to a number of actions. That document does not set out any substantive
objections to the Report filed in this action. Instead, it states that petitioner objects
to any of the courts in question dismissing any of petitioner’s cases if the court has
not received petitioner’s outgoing mail dated January 25, 2021. This court has
waited two weeks beyond its receipt of doc. no. 20 before taking any further action,
but no additional objection to the Report has arrived.
      The Report construes petitioner’s habeas petition as alleging violations of the
Eighth Amendment, Equal Protection, the First Amendment and Due Process. The
Report recommends dismissal of the Eighth Amendment and Equal Protection
claims (in which he states “others” were afforded procedural due process in
connection with commutation applications, while he was not) as conclusory. The
Report recommends dismissal of the First Amendment claim (in which petitioner
complains he was denied commutation in retaliation for his filing of various state
and federal lawsuits) on the ground that petitioner’s remedies have not been
exhausted, noting that petitioner admits an appeal of his commutation denials is still
pending. The Report recommends dismissal of the Due Process claim (which alleges
petitioner’s rights were violated by the Pardon and Parole Bard’s summary denial of

                                            2
             Case 5:20-cv-01045-F Document 22 Filed 02/23/21 Page 3 of 3




his commutation applications) because the power to commute a sentence lies within
the sole discretion of the governor; as a result, petitioner has not alleged an
actionable liberty interest. For these reasons, the Report recommends dismissal of
this action, in its entirety, on initial screening.
         Having reviewed the Report de novo, and with the only objection to the
Report being the filing received on February 8, 2021 (doc. no. 20), the court concurs
in the recommended rulings set out by the magistrate judge. The Report (doc. no.
15) is ACCEPTED, ADOPTED and AFFIRMED, and this action is DISMISSED
without prejudice. As recommended in the Report, the motion at doc. no. 14 is
DENIED as MOOT. The motion for contempt included in the filing received on
February 8, 2021 (doc. no. 20) is also DENIED as MOOT.
        IT IS SO ORDERED this 23rd day of February, 2021.




20-1045p006.docx




                                             3
